DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9 and 13 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the impact sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the set sensor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the impact sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hill et al. (US 10,703,324).
Hill discloses in figures 1 – 5 a vehicle airbag system comprising: an airbag module having an airbag (32) that is configured to be movably mounted to a vehicle roof structure: a vehicle seat disposed below the airbag module; a seat detector (72) that detects a position of a vehicle seat (24); and an electronic controller (68) in communication with the airbag module and the seat detector, the controller controlling the airbag module to inflate the airbag in a predetermined direction based on detected position of the vehicle seat by the seat detector (column 6) (claims 1, 10, 17). the airbag module further comprises an airbag base (28, 30) that stores the airbag in an undeployed state, the airbag module further includes an airbag actuator (52) that actuates the airbag base to a selected position selected by the controller (claims 2, 12, 18). The airbag module further includes a motor (52) that powers the airbag actuator to move the airbag base to the selected position (claims 3, 16). A vehicle impact detector (70) in communication with the controller, the controller controlling the airbag module to inflate the airbag upon the impact detector detecting a predetermined external force to the vehicle (claims 4, 13). the electronic controller controls the airbag module to move the airbag base to one of a default position and a modified position, the default position being a position that is substantially directly in front of the vehicle seat when the airbag is deployed the modified position being a position that is offset from the default position when the airbag is deployed (column 6) (claims 5, 17). As Best understood by the Examiner the airbag module includes an ignitor and a limiter, the electronic controller activating the ignitor to the deploy the airbag upon the impact sensor detecting the predetermined external force to the vehicle, the electronic controller activating the limiter so that the airbag is deployed into the claims 6, 19). The airbag actuator rotates the airbag base about a center rotational axis that is parallel to a center rotational axis of the vehicle seat (claims 7, 14). The seat detector detects an angular position of the vehicle seat with respect to a seat base (claims 8, 11). the electronic controller includes memory having at least one prestored table of predetermined directions for deploying the airbag, the controller selecting a predetermined direction from among the prestored predetermined directions based on detected seat position by the seat sensor (columns 5 – 6) (claims 9, 20). The airbag module further includes a module base in communication with the electronic controller, the airbag base being movably mounted onto the module base to move the airbag base based on a detected longitudinal position of the vehicle seat by the seat detector (claim15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmid (WO 2020/088917).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/               Primary Examiner, Art Unit 3614